               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                  CRIMINAL NO. 1:18-00243

KIMBERLY ANN ADDAIR


                   MEMORANDUM OPINION AND ORDER

     Pending before the court is defendant’s motion to continue

the trial and all related deadlines for a period of approximately

forty-five days.   (ECF No. 21).   In support of defendant’s motion

and the need for a continuance, counsel for Addair states that

she needs additional time to review discovery provided by and to

be provided by the government and engage in plea negotiations.

The government does not oppose defendant’s request for a

continuance.

     Because failure to grant the requested continuance would

likely result in a miscarriage of justice, the court finds that

the ends of justice outweigh the best interest of the defendant

and the public in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A),

and GRANTS the defendant’s motion to continue.    In deciding to

grant the motion to continue, the court considered the factors

outlined in 18 U.S.C. §3161(h)(7)(B) and found that failure to

grant a continuance would deny counsel the reasonable time

necessary for effective preparation, taking into account the

exercise of due diligence.

      Accordingly, the court hereby ORDERS as follows:
     1.   Trial of this action is continued until February 26,

          2019, at 9:30 a.m., in Bluefield.         Jury instructions

          and proposed voir dire are to be filed by February 19,

          2019;

     2.   All pretrial motions are to be filed by January 21,

          2019;

     3.   A pretrial motions hearing is scheduled for January 28,

          2019, at 11:00 a.m., in Bluefield;

     4.   Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from

          the filing of the motion until the trial is excludable

          for purposes of the Speedy Trial Act.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

          IT IS SO ORDERED this 11th day of December, 2018.

                              ENTER:


                              David A. Faber
                              Senior United States District Judge




                                  2
